Case: 18-10080      Date Filed: 04/03/2019      Page: 1 of 35


                                                                               [PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 18-10080
                              ________________________

                     D.C. Docket No. 2:16-cr-00323-SLB-JHE-1


UNITED STATES OF AMERICA,

                                                                       Plaintiff - Appellee,

                                          versus

WILLIE LEE COOKS,
a.k.a. Little Man,

                                                                   Defendant - Appellant.

                              ________________________

                     Appeal from the United States District Court
                        for the Northern District of Alabama
                            ________________________

                                      (April 3, 2019)

Before TJOFLAT, NEWSOM, and GILMAN, * Circuit Judges.

NEWSOM, Circuit Judge:



*
 Honorable Ronald Lee Gilman, United States Circuit Judge for the United States Court of
Appeals for the Sixth Circuit, sitting by designation.
              Case: 18-10080    Date Filed: 04/03/2019    Page: 2 of 35


      In the ordinary case, an arrest warrant doesn’t automatically authorize police

to search the arrestee’s residence—the home search requires its own warrant. This

isn’t the ordinary case.

      The question here is whether police violated the Fourth Amendment when

they conducted a warrantless search of the crawlspace in Willie Lee Cooks’s home

following a four-hour standoff that the responding officers deemed a hostage

situation and that culminated in Cooks’s arrest. Here’s the short version: Rather

than submitting to arrest, Cooks barricaded himself in his house, thereby

preventing at least two occupants from leaving. Shortly after the police arrived,

and as they were trying to coax Cooks out of the residence, they heard what

sounded like a power drill being used inside. The officers were able to make

contact with one of the occupants, who told them that Cooks was “doing

something in a hole in the floor.” When the standoff ended and the officers

entered the house several hours later, they found the hole, which had been covered

by a piece of plywood that was screwed down from the outside. They pried it up,

found that it led to a crawlspace, and discovered there an arsenal of firearms.

      As in all Fourth Amendment cases, we must determine the reasonableness of

the officers’ actions by reference to what they knew at the time. Just as important

here is what the officers didn’t know—specifically, how many additional

individuals might be in the house. Although the government has presented several


                                          2
              Case: 18-10080     Date Filed: 04/03/2019    Page: 3 of 35


theories to justify the search in light of the officers’ uncertainty, we need address

only one here. We hold that the warrantless search of Cooks’s crawlspace was

lawful under the exigent-circumstances doctrine, as the officers had probable cause

to believe that the hole might contain additional hostages.

                                           I

                                          A

      The events underlying this case began when a team of officers from the U.S.

Marshals Service’s Gulf Coast Regional Fugitive Task Force and Counter Gang

Unit sought to arrest Cooks at his home. Cooks, a member of the “Bloods” street

gang, was wanted for second-degree assault by the Birmingham Police

Department. The officers initially knocked on his door, but when no one

answered, they entered the house by force. They left after a brief survey of the

residence revealed that it was empty.

      The team returned at around 10:30 a.m. the next day. While surveilling

Cooks’s home, the officers saw a car leave the residence twice, and when it

returned the second time at about 12:30 p.m., they ordered the driver—Precious

Clemens—to stop. Clemens apparently had no interest in talking to them, as she

ran inside the house and locked the door. Although attempts to communicate with

Clemens through the door were unsuccessful, two of the home’s other occupants—

Pamela Price and Everstein Johnson—were more cooperative. When Officer


                                           3
                Case: 18-10080       Date Filed: 04/03/2019       Page: 4 of 35


Crendal Deramus asked Price and Johnson to open the door, they told him that they

couldn’t because the door had been barricaded and locked from the inside using a

deadbolt for which they didn’t have a key.

       It was around that time that officers started hearing what they would later

describe as “sounds similar to a power drill” coming from inside the house. As

best they could tell, the sounds came from “the immediate area of the front door.”

They couldn’t see inside, though, because the residence had tinted windows

throughout. Shortly thereafter, Price was able to exit the house briefly, and before

going back inside she told the officers that Cooks was armed. Concluding that

they were facing a potential hostage situation, the officers decided to call the

Jefferson County SWAT team. When the SWAT team arrived, a hostage

negotiator made contact with Price and another unknown occupant, both of whom

reiterated that they wanted to leave but couldn’t, and one of whom stated—without

further explanation—that Cooks was “doing something in a hole in the floor” of

the house.1 When the negotiations to open the barricaded front door failed, the

SWAT team deployed tear gas.




1
  Presumably reflecting the chaos of the scene, the officers had different recollections about who
mentioned Cooks’s work on the hole in the floor. Deramus thought that the second individual
was Johnson, a male. SWAT Sergeant Billy Watts, by contrast, thought that he had spoken to
“two different females.”

                                                4
             Case: 18-10080     Date Filed: 04/03/2019   Page: 5 of 35


      At 4:30 p.m.—roughly an hour later, and four hours after the initial contact

with Clemens—the standoff came to an end. The SWAT team broke a window

and extracted Price and Johnson from the house, at which point Price reiterated

that Cooks was “doing something in the floor.” This time, though, she elaborated

that Cooks had put multiple guns in a hole in the floor. The barricade sealing the

front door was removed, and the SWAT team swarmed the house and took Cooks

and Clemens into custody.

      After arresting Cooks, the officers performed an initial 30-second sweep,

followed by a three- to five-minute secondary sweep. In the process, they found a

four-by-four-foot hole covered by plywood that, they later explained, had been

“hastily” “nailed down with screws.” According to Deramus, they hadn’t seen the

hole during the prior day’s entry. The officers used a crow bar to remove the

plywood covering and found that it led to the home’s crawlspace. SWAT Deputy

Douglas Lawson—described as “one of the smaller members of the SWAT team

who was often called upon to go into small spaces”—entered the hole. As he put

his hand down to brace himself, he felt a plastic tarp move and, under it, saw the

butt of a gun in plain view. When Lawson shined his flashlight around the

crawlspace, he saw more guns sticking out from underneath the plastic.

      Thirty minutes to an hour after the initial sweep—and still without a search

warrant—the officers called Special Agent Steve Owens with the Alabama Law


                                          5
              Case: 18-10080     Date Filed: 04/03/2019     Page: 6 of 35


Enforcement Agency to the scene to inventory the guns that they had discovered in

the crawlspace. Owens found several pistols and long guns both underneath and

protruding from the tarp, along with several pieces of unopened luggage that

officers later determined contained additional firearms. At this point, the officers

decided to seek, and thereafter obtained, a search warrant for Cooks’s home. All

told, the officers seized nine pistols and 22 long guns from the crawlspace.

                                           B

      The Government later charged Cooks with two counts of unlawful

possession of a firearm under 18 U.S.C. § 922(g)(1). Because the officers initially

searched the crawlspace without a warrant, Cooks moved to suppress the guns,

contending that even if the officers could lawfully sweep part of the house,

“pulling up floor boards and crawling under the house . . . was overbroad for a

protective sweep.” The government responded to Cooks’s protective-sweep

arguments, and further countered that the search was justified under the exigent-

circumstances doctrine because the officers didn’t know “if anyone else was inside

the residence or inside the hole in the floor.” In the officers’ minds, the

government explained, the crawlspace could have contained individuals “injured

from the effects of the tear gas . . . [or] by actions of the defendant himself.”

      The government’s exigent-circumstances theory was thus largely predicated

on the idea that the house could have contained other individuals besides the four


                                           6
                Case: 18-10080        Date Filed: 04/03/2019       Page: 7 of 35


known occupants—Cooks, Clemens, Johnson, and Price. 2 The officers candidly

acknowledged that they weren’t quite sure who might have remained. Lawson, for

instance, testified at the suppression hearing that they entered the hole in order “to

secure it and make sure there wasn’t anybody hiding down there that could harm

us.” Slightly differently, Deramus said that although he personally believed that

all of the house’s occupants had been accounted for, he couldn’t rule out the

possibility that either additional “bad guy[s]” or “potential hostages” remained.

For his part, SWAT Sergeant Billy Watts explained that the officers “had no idea

how many were [in the house],” elaborating that while they “believed there to be

four people in the house from the conversations” that they had with the occupants,

they “were still not sure at that point.”

       The magistrate judge charged with deciding Cooks’s suppression motion in

the first instance rejected the government’s protective-sweep justification,

concluding that although a limited sweep of the house was justified, it couldn’t

lawfully extend to a search of the crawlspace. Specifically, he emphasized that

there was “no evidence that any officer observed anything about the . . . hole that

would indicate that a dangerous person was inside,” and that although the officers’

threat assessment was conceivable, “conceivability does not suffice for



2
 The government separately argued that Price’s statement “that [Cooks] had placed guns in a
hole in the floor . . . created another exigent circumstance which the police could not ignore.”

                                                 7
              Case: 18-10080    Date Filed: 04/03/2019    Page: 8 of 35


reasonableness.” The fact that the plywood was nailed down from the outside, the

magistrate judge explained, undermined the case for opening it as part of a

protective sweep because any hypothetical assailant “would have been effectively

locked in.” Moreover, the magistrate questioned the extent of the intrusion, as “the

government offer[ed] neither authority nor argument for why prying up the nailed-

down plywood covering the hole suffices for a cursory visual inspection,” as

required of a protective sweep under Maryland v. Buie, 494 U.S. 325 (1990).

      Even so, the magistrate judge recommended that the district court deny

Cooks’s motion to suppress on the ground that the officers’ search was lawful

under the exigent-circumstances doctrine. While for protective-sweep purposes it

was “not reasonable for the officers to conclude the . . . hole contained a person

ready and able to launch on attack,” the magistrate determined that “a reasonable

officer could have believed a hostage could be underneath the plywood covering.”

That was so, the magistrate judge reasoned, because the “officers already had a

basis to conclude that people had been kept inside the house against their will.”

Under the exigent-circumstances doctrine, the magistrate judge concluded, no

warrant was necessary here because “a hostage should not have to wait for a

warrant to be freed.”

      The district court adopted the magistrate judge’s report and recommendation

in full. Thereafter, Cooks pleaded guilty to both counts under § 922(g)(1) but


                                          8
                Case: 18-10080       Date Filed: 04/03/2019        Page: 9 of 35


reserved the right to challenge the denial of his motion to suppress. This appeal

followed.3

                                                II

       Let’s start with the basics. The Fourth Amendment provides as follows:

       The right of the people to be secure in their persons, houses, papers,
       and effects, against unreasonable searches and seizures, shall not be
       violated, and no Warrants shall issue, but upon probable cause,
       supported by Oath or affirmation, and particularly describing the place
       to be searched, and the persons or things to be seized.

U.S. Const. amend IV. Whether in light or in spite of that language, Fourth

Amendment cases have come to be governed by the principle that warrantless

searches are presumptively unreasonable, “subject only to a few specifically

established and well-delineated exceptions.” Katz v. United States, 389 U.S. 347,

357 (1967). Nowhere is this more true, and important, than in the context of the

search of a “home”—the “first among equals” in Fourth Amendment land. See

Florida v. Jardines, 569 U.S. 1, 6 (2013). Given this privileged status, warrantless

searches of homes “bear heightened scrutiny.” Kentucky v. King, 563 U.S. 452,

474 (2011) (citing Payton v. New York, 445 U.S. 573, 586 (1980)).



3
  Our review of the district court’s denial of Cooks’s motion to suppress involves mixed
questions of law and fact. “[W]e review the district court’s factual findings for clear error, and
its application of the law to the facts de novo.” United States v. Williams, 871 F.3d 1197, 1199
n.2 (11th Cir. 2017) (quotation marks omitted). We “may consider any evidence that appears in
the record” and must construe the facts “in the light most favorable to the prevailing party”—
here, the government. United States v. Smith, 741 F.3d 1211, 1218 (11th Cir. 2013).

                                                 9
             Case: 18-10080       Date Filed: 04/03/2019   Page: 10 of 35


       One of the “well-delineated exceptions” to the presumptive warrant

requirement is undisputed here. Cooks doesn’t deny that once the officers were in

the crawlspace the firearms were in plain view and, therefore, were seizable so

long as the officers were lawfully there. See Horton v. California, 496 U.S. 128,

136–37 (1990). Cooks does deny, though, that the officers were lawfully in the

crawlspace—arguing that they violated the Fourth Amendment by prying open the

crawlspace’s plywood hatch. If he’s right, the search of the crawlspace—and the

ensuing seizure of the firearms—was invalid. See id. at 136 (“It is, of course, an

essential predicate to any valid warrantless seizure of incriminating evidence that

the officer did not violate the Fourth Amendment in arriving at the place from

which the evidence could be plainly viewed.”). Accordingly, whether the officers

were justified in searching the crawlspace without a warrant is the sole and

dispositive question before us.

                                           A

      On appeal, the government makes the same arguments that it made to the

magistrate judge to justify the crawlspace search—along with a few new ones.

First, the government reiterates that the crawlspace might have contained

additional captives, adding that “Cooks—the person keeping [the hostages]—had

been doing something mysterious with the hole.” Second, and for the first time on

appeal, the government contends that Cooks could have placed a “confederate” in


                                           10
             Case: 18-10080     Date Filed: 04/03/2019    Page: 11 of 35


the hole “for the purpose of ensuring the confederate’s escape, possibly with

evidence, or for the purpose of destroying evidence.” Third, the government

asserts—also for the first time on appeal—that “Cooks might have placed

something dangerous under the floor, such as an explosive device.” Finally, the

government renews its position that the search of the crawlspace was within the

permissible scope of a lawful protective sweep.

      We needn’t reach the question whether the search can be justified as a part

of a protective sweep or based on either of the government’s newly articulated

theories. As explained below, we agree with the district court that the search was

justified under what has come to be known as the “emergency-aid” aspect of the

exigent-circumstances doctrine.

                                          B

      The exigency umbrella “encompasses several common situations where

resort to a magistrate for a search warrant is not feasible or advisable, including:

danger of flight or escape, loss or destruction of evidence, risk of harm to the

public or the police, mobility of a vehicle, and hot pursuit.” United States v.

Holloway, 290 F.3d 1331, 1334 (11th Cir. 2002). We are principally concerned

here with “risk of harm to the public”—sometimes called the “emergency-aid”

aspect of the exigent-circumstances doctrine. See, e.g., King, 563 U.S. at 460.




                                          11
             Case: 18-10080     Date Filed: 04/03/2019   Page: 12 of 35


      In order to justify an exigent-circumstances search, the government bears the

burden of “demonstrat[ing] both exigency and probable cause.” Id. at 1337. In the

emergency-aid context, “the probable cause element may be satisfied where

officers reasonably believe a person is in danger.” Id. at 1338; see also United

States v. Timmann, 741 F.3d 1170, 1178 (11th Cir. 2013) (probable cause satisfied

where officers reasonably believe that someone “is seriously injured or threatened

with such injury, and is in need of immediate aid” (quotation marks omitted)).

Separately, the government must also demonstrate that the resulting search was

“‘strictly circumscribed’ by the nature of the exigency that authorized it” and

“limited to the areas where a person reasonably could be found.” Montanez v.

Carvajal, 889 F.3d 1202, 1209 n.4 (11th Cir. 2018) (quoting Mincey v. Arizona,

437 U.S. 385, 393 (1978)).

      The officers here, Cooks contends, “exceeded the scope of a warrantless

search” by “forcefully break[ing] into spaces in [his] home”—namely, the hole and

connected crawlspace—“without providing specific and articulable facts as to why

they believed an individual was in the space.” Br. of Appellant at 12. We will

address, in turn, whether the search was justified and, if so, whether it was

appropriately circumscribed.




                                          12
             Case: 18-10080    Date Filed: 04/03/2019   Page: 13 of 35


                                         1

      It’s clear that the hostage situation at Cooks’s residence—which is how the

police perceived the situation—created an exigency of the sort that would justify a

warrantless search. See United States v. Mancinas-Flores, 588 F.3d 677, 687 (9th

Cir. 2009) (collecting decisions that “have recognized that an ongoing hostage

situation presents exigent circumstances”). The real question here is whether the

exigency remained ongoing during the officers’ search of the crawlspace—in

particular, that they could have reasonably believed that the hole could have

contained someone who was “in danger,” Holloway, 290 F.3d at 1338, or “in need

of immediate aid,” Timmann, 741 F.3d at 1178.

      To be fair, there are arrows pointing in both directions. Before the

magistrate judge, for instance, the government argued that Pamela Price had

“informed police that [Cooks] had placed guns in a hole in the floor,” thereby

“creat[ing an] exigent circumstance which the police could not ignore.” But while

Price’s statement may provide some support for the government’s protective-

sweep theory—which hinges on the risk of a hidden assailant or other danger to

police—it arguably cuts against its emergency-aid position. If Cooks really had

additional hostages in the house, why would he have stashed them in the vicinity of

weapons? Doing so would seem to be counterproductive to the aim of holding

someone against his will.


                                         13
             Case: 18-10080     Date Filed: 04/03/2019   Page: 14 of 35


      But it’s not our role to armchair quarterback the officers’ decision, and other

considerations strongly support the government’s emergency-aid argument. In

assessing the reasonableness of officers’ actions, we cannot indulge “the 20/20

vision of hindsight,” but instead must adopt the “perspective of a reasonable officer

on the scene”—which, here, entailed an armed standoff with a gang-member

fugitive that had evolved into a hostage situation. Graham v. Connor, 490 U.S.
386, 396 (1989) (citing Terry v. Ohio, 392 U.S. 1, 20–22 (1968)). We can’t get

caught up in facts that the officers couldn’t have known at the time—namely that,

as it turned out, there weren’t any additional captives in Cooks’s hole or

crawlspace. Rather, we must be mindful that the police “must act quickly, based

on hurried and incomplete information.” Holloway, 290 F.3d at 1339. Put simply,

the Fourth Amendment’s reasonableness requirement gives officers facing exigent

circumstances ample “breathing space to do the best they could with the

information they had.” Montanez, 889 F.3d at 1210.

      Nowhere is this “breathing space” more crucial than in situations where life

and limb may be in jeopardy. The “most urgent” of exigent circumstances, we

have said, is “the need to protect or preserve life in an emergency situation.”

Timmann, 741 F.3d at 1178. In the same way, we have emphasized that “[i]t is

difficult to imagine a scenario in which immediate police action is more justified

than when a human life hangs in the balance.” Holloway, 290 F.3d at 1337.


                                          14
              Case: 18-10080     Date Filed: 04/03/2019     Page: 15 of 35


Accordingly, where the exigencies demand it, “the sanctity of the home . . . must

give way to the sanctity of human life.” Id. Of course, the officers must still have

probable cause—i.e., a “reasonabl[e] belie[f that] a person is in danger,” id. at

1338—but if they do, they needn’t hesitate. As we stressed in Holloway—quoting

then-Judge Warren Burger—“[p]eople could well die in emergencies if police tried

to act with the calm deliberation associated with the judicial process.” Id. at 1340

(quoting Wayne v. United States, 318 F.2d 205, 212 (D.C. Cir. 1963)).

Accordingly, officers “must be given the authority and flexibility to act quickly,

based on limited information, when human life is at stake.” Id. at 1339–40.

      Given the weight that our precedent places on the need to protect human life,

was it reasonable for the officers here to believe that Cooks’s hole might have

contained additional hostages? We think it was. For starters, in adopting, the

magistrate judge’s R&R, the district court found that “the officers believed there

were four people in the house but were not sure whether there were others.”

Testimony at the suppression hearing amply supported that finding; several

officers said that they thought that the house might contain additional occupants—

or, at the very least, couldn’t rule out that possibility. Watts, for instance, said that

the officers “had no idea” how many people were in the house. Deramus, too,

explained that the SWAT team cleared the house to “make sure no one else was in




                                           15
               Case: 18-10080        Date Filed: 04/03/2019       Page: 16 of 35


there, either [a] bad guy or any other potential hostages.”4 The Fourth

Amendment’s reasonableness criterion gave the officers the “breathing space” they

needed to test their hypothesis, lest a possible injured innocent be further imperiled

by the delay inherent in securing a search warrant.

       Moreover, the drilling that the officers heard surely heightened concerns. A

reasonable officer, we think, could rule out innocent explanations for the sounds—

it was exceedingly unlikely that Cooks was simply trying to finish up a home-

improvement project before the police whisked him away. That the drilling sounds

started shortly after the police arrived, and seemed to come from behind a

barricaded door, suggested two possibilities, neither good: Cooks was trying to

hide either something or someone that he didn’t want the police to find. The




4
 Cooks emphasizes Deramus’s testimony that he personally believed—and that the task force
officers “were still on the same understanding”—that the house contained only four people.
Deramus was far less certain than Cooks suggests, however, as evidenced by this colloquy at the
suppression hearing:

       Question: At that point, when Ms. Price, Ms. Clemons, Mr. Johnson, and the
       defendant were secured, did you know if there was anybody else in the house?
       Deramus: No, I did not.
       Question: Could there have been additional people, hostages, or people who
       wanted to hurt the police?
       Deramus: Yes, sir.

In any event, the question is not whether Deramus or any other particular officer subjectively
believed that there were additional hostages. Rather, we are limited to determining whether “the
circumstances, viewed objectively, justify the [officers’] action[s].” Brigham City v. Stuart, 547
U.S. 398, 404 (2006) (emphasis added and quotation marks omitted).

                                                16
               Case: 18-10080        Date Filed: 04/03/2019        Page: 17 of 35


officers couldn’t be sure which it was unless and until they searched the hole,

especially given that the house’s tinted windows rendered it one big blind spot.

       Cooks responds that the “officers had not been informed,” and “did not hear

or otherwise detect signs,” that a “hostage was being kept in the crawlspace.” Br.

of Appellant at 14. The dissent agrees, emphasizing that “the officers did not

observe anything to indicate that someone was in the crawlspace, let alone that

someone there was in immediate danger.” Dissenting Op. at 26. But police don’t

“need ironclad proof of a likely serious, life-threatening injury to invoke the

emergency aid exception.” Michigan v. Fisher, 558 U.S. 45, 49 (2009) (quotation

omitted). Given the length of the standoff, the fact that Cooks already held two

people against their will, the uncertainty about other occupants, and the bizarre

drilling sounds, we think it clear that the officers here acted within the zone of

reasonableness.5

5
  The dissent takes issue with the fact that the officers didn’t “call down into the crawlspace to
inquire whether anyone was there.” Dissenting Op. at 27. Their failure to do so, the dissent
says, suggests that the ‘“hostage in the crawlspace’ explanation was an after-the-fact justification
for the illegal search concocted by the government.” Id. at 27–28. The Supreme Court has long
recognized, however, that speculation about the government’s true motives has no place in the
assessment of objective reasonableness. See, e.g., Whren v. United States, 517 U.S. 806, 812–13
(1996). Along the same lines, the Court has explained in the emergency-aid context, in
particular, that “even if the failure to summon medical personnel conclusively established” that
the officers did not believe that someone was injured, the test, as already noted, “is not what
[they] believed, but whether there was an objectively reasonable basis for believing that medical
assistance was needed, or persons were in danger.” Fisher, 558 U.S. at 49 (quotation omitted).
        Moreover, and in any event, our task is not to opine—with the benefit of hindsight—on
the optimal path that the officers could have taken, but rather to assess the reasonableness of the
path that they took. As the Supreme Court has said in another context, a “creative judge engaged
in post hoc evaluation of police conduct can almost always imagine some alternative means by
                                                17
              Case: 18-10080       Date Filed: 04/03/2019      Page: 18 of 35


       Indeed, searches under the emergency-aid exception have been upheld in

circumstances that would seem to be far less ominous than those here. In Fisher,

for example, officers arrived at a scene to find, among other red flags, a truck

“with its front smashed,” a house with broken windows, and drops of blood in

several places. 558 U.S. at 45–46. And though the officers saw the defendant

“screaming and throwing things” in the house, they apparently couldn’t tell—from

their vantage point—if another person bore the brunt of his anger. Id. at 46. The

Supreme Court found the application of the emergency-aid exception to be

“straightforward” because, among other reasons, “[it] would be objectively

reasonable to believe that [the defendant’s] projectiles might have a human target

(perhaps a spouse or a child).” Id. at 48.

       Moreover, in Johnson v. City of Memphis, the Sixth Circuit held that the

“combination of a 911 hang-up call, an unanswered return call, and an open door

with no response from within the residence”—without more— sufficed to justify

an exigent-circumstances search. 617 F.3d 864, 869 (6th Cir. 2010). Notably, in

so holding, the court based its conclusion not only on “the information [that the

officers] had,” but also—and just as we do here—on “the importance in these

situations of the information the responding officers d[id] not have.” Id. at 871 &


which the objectives of the police might have been accomplished.” United States v. Sharpe, 470
U.S. 675, 686–87 (1985). The dissent’s preferred “alternative means” of searching for hostages
does nothing to undermine the reasonableness of the officers’ actions here.

                                              18
             Case: 18-10080     Date Filed: 04/03/2019    Page: 19 of 35


n.2. We break no new ground in concluding that reasonable inferences based on

both knowns and known unknowns—rather than concrete evidence of harm

alone—can establish probable cause to believe that an innocent is in danger and “in

need of immediate aid.” Timmann, 741 F.3d at 1178.

      Our recent decision in Montanez v. Carvajal further reinforces our

conclusion that the officers here acted reasonably. The police in Montanez

interrupted what they thought was a residential burglary and detained two suspects

outside the house. See 889 F.3d at 1205. Into an open door, an officer shouted,

“Sheriff’s office, come out if anybody’s in there,” but he got no response. Id. at

1206. Soon after discovering that the door had been pried open, the officers

entered the home to search “for additional perpetrators and victims” and found

contraband in plain view. Id. Although the district court in that case found that the

officers “had no reason to believe anyone else was involved,” we emphasized that

“a responding officer will rarely know (or have any real way of knowing) whether

he’s rounded up everybody.” Id. at 1209. “[P]erhaps more importantly,” we

further observed, “[t]here could be victims in [the house] too, and in light of the

violence that often accompanies home invasions, it’s not unreasonable to think that

those victims might be incapacitated, unconscious, or otherwise in need of

assistance.” Id. Accordingly, and “[g]iven the immediacy of a potential victim’s




                                          19
               Case: 18-10080       Date Filed: 04/03/2019       Page: 20 of 35


needs,” we held that “the Fourth Amendment permit[ted] a limited warrantless

sweep of the home to search for both perpetrators and potential victims.” Id.

       That’s not to say that Montanez is on all fours. Inherent in a residential

burglary is the risk that the homeowner will catch the perp in the act and wind up a

victim. Executing an arrest warrant doesn’t necessarily carry with it a

corresponding risk—say, that the arrestee will hold individuals against their will in

a hidden compartment. Even so, the same concerns regarding the uncertainty

about potential victims and the immediacy of their needs are equally (if not more)

pressing in the context of a four-hour hostage standoff. Just as in a burglary gone

wrong, Cooks’s hostages could have been “incapacitated, unconscious, or

otherwise in need of assistance.” Id. Here, as in Montanez, swift action could

have been the difference between life and death for an injured innocent;

accordingly, here, as there, “[i]t would make no sense to compel an officer . . . to

quit the scene to procure a warrant, thereby jeopardizing . . . the safety of potential

victims inside the house.” 6 Id. at 1210.



6
  To be clear, we are not sanctioning what Cooks calls a “general crime scene exception.” Supp.
Br. of Appellant at 3. The circumstances here are more dramatic than, and by no means
representative of, the “general crime scene.” We think it fair to assume that it will be the rare
case in which the target of an arrest warrant barricades himself inside a house and holds other
occupants captive, and the even rarer case in which that individual sets about to conceal a secret
room with plywood and power tools. Given the uniqueness of the circumstances here—this was,
after all, a hostage situation—we think that the dissent overstates matters when it suggests that
our holding gives officers carte blanche “to search any crawlspace, closet, shed, or other
enclosed space not covered by a lawful protective sweep.” Dissenting Op. at 30.

                                               20
             Case: 18-10080     Date Filed: 04/03/2019   Page: 21 of 35


                                          2

      Given that the officers had probable cause to believe that the crawlspace

contained additional hostages, the final question is whether the search was

proportional to that exigency. Mincey, 437 U.S. at 393. Cooks contends that it

wasn’t; he says that the search—specifically, the officers’ use of a crow bar to

break open the “locked” plywood “door”—was more intrusive than necessary. Br.

of Appellant at 12.

      We disagree. Even the most intrusive of government actions may be

warranted where the preservation of human life is at stake. Cf. Fisher, 558 U.S. at

46 (upholding the entry of a house under the emergency-aid exception where “[t]he

back door was locked, and a couch had been placed to block the front door”). The

“immediacy of a potential victim’s needs,” Montanez, 889 F.3d at 1209, doesn’t

become any less pressing when she is behind a door locked from the outside. In

fact, the opposite would seem to be true—assuming she is conscious, she can’t

open the “door” to call for help. Accordingly, the fact that the plywood plank here

was screwed down—while potentially undermining the case for a protective

sweep—strongly supports the government’s emergency-aid argument.

      The ultimate question is whether the intrusion was “strictly circumscribed”

and “limited to the areas where a person reasonably could be found.” Id. at 1209

n.4. It was. The hole and crawlspace were big enough to stash a person—a child


                                         21
             Case: 18-10080     Date Filed: 04/03/2019   Page: 22 of 35


or a small adult (as Lawson’s entry indicates). The search, moreover, took no

longer than necessary to verify that the crawlspace was empty. We therefore reject

Cooks’s argument that the officers exceeded the scope of a lawful exigent-

circumstances search by prying open the plywood “door.”

                                         III

      For the foregoing reasons, we hold (1) that it was reasonable to believe that

Cooks’s crawlspace—which was covered by a makeshift plywood “door”—might

have contained hostages, and (2) that the officers were therefore justified in

removing the plywood cover and briefly searching the crawlspace without a

warrant. Because we conclude that the search was lawful under the emergency-aid

aspect of the exigent-circumstances doctrine, we needn’t reach the question

whether the search was justified under any other theory. Accordingly, we affirm

the district court’s decision to deny Cooks’s motion to suppress.

AFFIRMED.




                                          22
             Case: 18-10080     Date Filed: 04/03/2019   Page: 23 of 35


GILMAN, Circuit Judge, dissenting:

      I respectfully disagree with the majority’s conclusion that the warrantless

search of Willie Lee Cooks’s covered crawlspace was lawful under the

exigent-circumstances exception to the search-warrant requirement. Nothing in the

record suggests that the officers who arrived at Cooks’s home to arrest him

believed that Cooks was hiding hostages in the crawlspace or, more importantly,

that the situation presented an objective reason to so believe. To the contrary, two

officers explicitly testified at the suppression hearing that they had no information

whatsoever indicating that there were any people remaining inside Cooks’s home,

let alone inside of the covered crawlspace, after they removed the four persons of

whom they were aware. The government’s after-the-fact attempt to justify the

officers’ search with varying theories presented for the first time on appeal further

undermines its position.

      Rather than focusing on what information was available to the officers at the

time of the warrantless search at issue, the majority focuses on what the officers

could not “rule out.” See, e.g., Maj. Op. at 15. This court, however, has held that,

in applying the exigent-circumstances exception, “speculation, without any factual

support, will not suffice to overcome the warrant requirement.” United States

v. Lynch, 934 F.2d 1226, 1233 (11th Cir. 1991).




                                          23
             Case: 18-10080     Date Filed: 04/03/2019    Page: 24 of 35


      Law-enforcement officers might never be able to positively “rule out” the

potential of danger to the public when executing an arrest warrant in a residence.

But for the exigent-circumstances exception to apply and render a warrantless

search lawful, the “officers must have an objectively reasonable belief that

someone inside is seriously injured or threatened with such injury, and is in need of

immediate aid.” United States v. Timmann, 741 F.3d 1170, 1178 (11th Cir. 2013)

(internal quotation marks omitted). The fact that Cooks’s crawlspace “might have

contained additional hostages,” see Maj. Op. at 15, did not give the officers

authority to enter that enclosed space without a warrant in the absence of any

objective fact suggesting that a hostage was likely inside. I therefore respectfully

dissent.

                                          I.

      Warrantless searches and seizures inside a person’s home are

“presumptively unreasonable” under the Fourth Amendment. Payton v. New York,

445 U.S. 573, 586 (1980). But there are certain exceptions to the warrant

requirement, with the government bearing the heavy burden of proving that an

exception applies and that probable cause existed. United States v. Blasco, 702
F.2d 1315, 1325 (11th Cir. 1983) (“Because the protections of the [F]ourth

[A]mendment are crucial to a free and viable society, the government shoulders a

heavy burden of justifying the failure to obtain a warrant prior to the intrusion.”).


                                          24
             Case: 18-10080     Date Filed: 04/03/2019   Page: 25 of 35


One such exception to the warrant requirement is the “exigent-circumstances

exception,” which recognizes that a “warrantless entry by criminal law

enforcement officials may be legal when there is compelling need for official

action and no time to secure a warrant.” Michigan v. Tyler, 436 U.S. 499, 509

(1978).

       “The most urgent of these [exigent circumstances] is the need to protect or

preserve life in an emergency situation.” Timmann, 741 F.3d at 1178 (internal

quotation marks omitted). In order for the exception to apply, the officers must

have probable cause to believe that an exigent circumstance exists. United States

v. Franklin, 694 F.3d 1, 7 (11th Cir. 2012). The standard is an objective one, and

the officers’ subjective motivations are irrelevant. Timmann, 741 F.3d at 1178.

      Accordingly, various courts have found exigent circumstances to enter

someone’s home or an enclosed space within the home without a warrant in

potential hostage situations. But the officers in those cases have had articulable,

objective reasons to believe that hostages were likely present in the space being

searched. See, e.g., United States v. Ibarra-Zelaya, 465 F.3d 596, 605 (5th Cir.

2006) (holding that exigent circumstances existed to search an apartment without a

warrant when officers received a tip that hostages were being held there and the

officers could hear multiple people moving around inside); Satchell v. Cardwell,

653 F.2d 408, 411 (9th Cir. 1981) (holding that exigent circumstances existed to


                                          25
              Case: 18-10080    Date Filed: 04/03/2019   Page: 26 of 35


search a trailer without a warrant when officers received a tip that two women

were being held at the address and one of the officers heard voices coming from

inside the trailer).

       During the officers’ standoff with Cooks in the present case, they learned

that Cooks was armed, that there were four people in Cooks’s home (including

Cooks), and that Cooks had been “doing something in a hole in the floor.” The

officers had also heard sounds “similar to a power drill” coming from inside the

residence. But the officers had already removed the four people of whom they

aware from Cooks’s home at the time the crawlspace was searched. After the

hostages had been secured and Cooks and Clemons had been taken into custody,

the officers did not observe anything to indicate that someone was in the

crawlspace, let alone that someone there was in immediate danger.

       And once the officers had removed Price from Cooks’s home, Price

explained that what Cooks was doing “in the floor” was putting guns in the

crawlspace. Price’s statement weighs heavily against a finding that the officers

had probable cause to believe that someone was in danger in the crawlspace, as the

majority frankly concedes. Maj. Op. at 13. This is especially so because the

officers knew that Cooks was a “gang-member fugitive.” Maj. Op. at 14. That

knowledge would have (or certainly should have) caused the officers to realize




                                         26
             Case: 18-10080     Date Filed: 04/03/2019    Page: 27 of 35


how unlikely the possibility that Cooks would have placed hostages and guns in

the same location.

      In addition, the officers explicitly testified that they had no reason to believe

that any additional people were inside of Cooks’s home, much less inside of the

enclosed crawlspace. Officer Deramus testified that he knew that there were four

people in the home based on “voice communication” and who he “actually saw,”

and that his belief that only four people were in the home never changed. Sergeant

Watts also testified that he did not “have any information whatsoever that more

than four [people] were in” the home. Simply put, the officers provided no

articulable fact at the evidentiary hearing that would support an objective belief

that there were any hostages in the crawlspace. See United States v. Johnson, 22
F.3d 674 (6th Cir. 1994) (holding that although the discovery of a kidnap victim

locked in an apartment provided exigency for entry, there was no exigency to

search for and remove weapons from a closet once the victim was located).

      Finally, if the officers had a reason to believe that there were additional

hostages in Cooks’s home, then they could have asked any of the four people they

had removed whether anyone else was inside. Officer Deramus testified that he

never so asked. Nor did any officer call down into the crawlspace to inquire

whether anyone was there. The fact that no officer thought to ask whether anyone

else was inside the home or in the crawlspace further supports the conclusion that


                                          27
             Case: 18-10080     Date Filed: 04/03/2019   Page: 28 of 35


there was no objective reason to believe that a hostage was inside. This absence of

inquiry also supports the conclusion that the “hostage in the crawlspace”

explanation was an after-the-fact justification for the illegal search concocted by

the government. Along the same lines, the various (and outlandish) additional

justifications offered by the government for the first time on appeal—that the

officers could have reasonably believed that a confederate was in the crawlspace

escaping with evidence or that Cooks placed an explosive device in the floor—

support that conclusion as well.

      The main testimony that the majority points to as affirmatively supporting

the possibility of a hostage being in Cooks’s crawlspace is that the officers heard

drilling coming from inside his home. Maj. Op. at 16. From this, the majority

suggests one of two possibilities: that Cooks was hiding either something or

someone in the crawlspace. Maj. Op. at 16. But, again, Price told the officers

exactly what Cooks was doing—he was hiding guns, not a hostage.

      In sum, the government failed to carry its burden of proving that the officers

had “an objectively reasonable belief” that someone was in danger in Cooks’s

crawlspace. See United States v. Timmann, 741 F.3d 1170, 1178 (11th Cir. 2013).

That scenario might have been within the realm of possibility, but “[s]uch

speculation, without any factual support, will not suffice to overcome the warrant

requirement.” See United States v. Lynch, 934 F.2d 1226, 1233 (11th Cir. 1991).


                                          28
             Case: 18-10080      Date Filed: 04/03/2019   Page: 29 of 35


                                          II.

      In an attempt to find objective facts supporting the exigent-circumstances

exception, the majority improperly focuses on what the officers did not know at the

time of the warrantless search, rather than what facts existed to support an

objectively reasonable belief that a hostage was inside the crawlspace. See, e.g.,

Maj. Op. at 2 (“Just as important here is what the officers didn’t know . . . .”).

Pointing out that the officers “were not sure whether there were others” in Cooks’s

home and that the officers “at the very least, couldn’t rule out” the possibility of

hostages in the crawlspace, Maj. Op. at 15 (emphasis omitted), turns the

probable-cause inquiry on its head.

      The concept of probable cause depends on objective facts and circumstances

present at the time of the officers’ conduct. See, e.g., Florida v. Harris, 568 U.S.
237, 243 (2013) (holding that, in the Fourth Amendment context, an officer “has

probable cause to conduct a search when the facts available to [him] would warrant

a [person] of reasonable caution in the belief that contraband or evidence of a

crime is present” (internal quotation marks omitted)); Beck v. Ohio, 379 U.S. 89,

91 (1964) (explaining that probable cause turns on “the facts and circumstances

within [the officers’] knowledge and of which they had reasonably trustworthy

information”). It does not depend on what officers cannot “rule out” or on what is

within the realm of possibility. See Illinois v. Wardlow, 528 U.S. 119, 123 (2000)


                                          29
              Case: 18-10080     Date Filed: 04/03/2019    Page: 30 of 35


(“‘[R]easonable suspicion’ is a less demanding standard than probable cause.”);

Lynch, 934 F.2d at 1233 (“[S]peculation, without any factual support, will not

suffice to overcome the warrant requirement.”).

        The analysis of probable cause in the exigent-circumstances context should

be no different. Demonstrating that the officers had probable cause to believe that

an exigent circumstance existed is a burden borne by the government. United

States v. Holloway, 290 F.3d 1331, 1337 (11th Cir. 2002). In the present case, the

government pointed to no fact or circumstance “within [the officers’] knowledge

and of which they had reasonably trustworthy information” to warrant a reasonable

belief that there was a hostage in Cooks’s crawlspace. See Beck, 379 U.S. at 91;

see also Harris, 568 U.S. at 243. Nor did the government point to anything more

than unparticularized speculation to support such a belief. See Lynch, 934 F.2d at

1233.

        Although there could have been a hostage in the crawlspace, the officers

lacked probable cause to believe that to be the case. If the exigent-circumstances

inquiry turned on whether such a circumstance could exist, rather than on whether

the officers had probable cause to believe that it did in fact exist, then officers

would have license to search any crawlspace, closet, shed, or other enclosed space

not covered by a lawful protective sweep by simply claiming that they could not

“rule out” the possibility that someone was inside.


                                           30
             Case: 18-10080     Date Filed: 04/03/2019     Page: 31 of 35


      The majority’s response to the officers’ lack of probable cause to believe

that a hostage was in the crawlspace is that the officers did not “need ironclad

proof of a likely serious, life-threatening injury to invoke the emergency aid

exception.” Maj. Op. at 17 (quoting Michigan v. Fisher, 558 U.S. 45, 49 (2009)).

That, of course, is true. See Illinois v. Gates, 462 U.S. 213, 235 (1983)

(“[S]tandards such as proof beyond a reasonable doubt or by a preponderance of

the evidence . . . have no place in the [probable-cause] decision.”). But the

government still must demonstrate that such probable cause—“an objectively

reasonable basis for believing” that someone was in danger, see Brigham City

v. Stuart, 547 U.S. 398, 406 (2006)—existed. It failed to do so in the present case.

      The majority also contends that this court cannot “armchair quarterback the

officers’ decision” because the police must act quickly when exigent circumstances

exist. Maj. Op. at 14. But this contention begs the question of whether exigent

circumstances actually existed in the present case. Our role as an appellate court

indeed requires us to “armchair quarterback” that issue.

      Here, the facts and circumstances do not support a finding that the officers

had probable cause to believe that a hostage was in the crawlspace. Once the

officers had secured Cooks and removed the only other known occupants from the

home, they had no objective reason to immediately conduct a warrantless search of

the crawlspace, a space that one of the occupants had already told them contained


                                         31
                Case: 18-10080   Date Filed: 04/03/2019   Page: 32 of 35


multiple guns. They thus had plenty of time to attain a search warrant, as they in

fact eventually did.

                                         III.

      I now turn to the cases that the majority cites to support its proposition that

“searches under the emergency-aid exception have been upheld in circumstances

that would seem to be far less ominous than those here.” Maj. Op. at 18. Contrary

to the majority’s characterizations, those cases actually involve circumstances far

more ominous than in the present case. In Michigan v. Fisher, 558 U.S. 45 (2009),

for example, the Supreme Court upheld a warrantless search under the exigent-

circumstances doctrine where,

      [u]pon their arrival, the officers found a household in considerable
      chaos: a pickup truck in the driveway with its front smashed, damaged
      fenceposts along the side of the property, and three broken house
      windows, the glass still on the ground outside. The officers also
      noticed blood on the hood of the pickup and on clothes inside of it, as
      well as on one of the doors to the house. . . . Through a window, the
      officers could see [the defendant] inside the house, screaming and
      throwing things. The back door was locked, and a couch had been
      placed to block the front door.

Id. at 45–46.

      The exigent-circumstances exception was found applicable in Fisher

because, when the officers arrived, they “found signs of a recent injury, perhaps

from a car accident, outside” and “could see violent behavior inside.” Id. at 48.

And, importantly, the officers were responding to a report of a disturbance when


                                          32
              Case: 18-10080   Date Filed: 04/03/2019   Page: 33 of 35


they arrived at the defendant’s home. Id. Fisher’s circumstances were thus far

more ominous than the circumstances surrounding the warrantless search here,

which provided no objective indication of recent injury or violence in Cooks’s

crawlspace.

      The majority also cites Johnson v. City of Memphis, 617 F.3d 864 (6th Cir.

2010), as another case in which the exigent-circumstances exception was applied

to what the majority inexplicably characterizes as “far less ominous”

circumstances. Maj. Op. at 18. In Johnson, the Sixth Circuit held “that the

combination of a 911 hang [up] call, an unanswered return call, and an open door

with no response from within the residence is sufficient to satisfy the exigency

requirement.” Johnson, 617 F.3d at 869. But, as the court noted,

      [t]he whole point of the 911 system is to provide people in need of
      emergency assistance an expeditious way to request it. . . . Because a
      911 call is by its nature an appeal for help in an emergency, the
      emergency aid exception best fits the attitude of police responding to
      a 911 call under the circumstances present here.

Id. at 870.

      In contrast to Fisher and Johnson, the present case does not involve

circumstances in which a reasonable officer would similarly infer that someone

was in Cooks’s crawlspace and in need of immediate aid. Neither Fisher nor

Johnson, furthermore, analyzed whether entry into an enclosed space (such as a




                                         33
             Case: 18-10080      Date Filed: 04/03/2019    Page: 34 of 35


crawlspace) within a defendant’s home would have been justified under the

circumstances of those cases.

      Finally, I disagree with the majority’s contention that this court’s recent

holding in Montanez v. Carvajal, 889 F.3d 1202 (11th Cir. 2018), supports the

majority’s conclusion. See Maj. Op. at 19. First, the holding of Montanez is

relatively narrow. The court held that “if police have probable cause to suspect a

residential burglary[,] . . . they may, without further justification, conduct a brief

warrantless search of the home to look for suspects and potential victims.”

Montanez, 889 F.3d at 1208–09. And, as the majority recognizes, executing an

arrest warrant does not carry the same risks inherent in responding to a residential

burglary. Maj. Op. at 20.

      More significantly, in conducting the search at issue in Montanez, the

officers entered the home and discovered marijuana and drug paraphernalia in

plain view. Montanez, 889 F.3d at 1206. The Montanez court accordingly limited

its holding to allow only “a brief warrantless search of the home.” Id. at 1209

(emphasis added). In the present case, the challenged evidence was not discovered

in plain view, but rather by physically removing a screwed-down plywood

covering from the crawlspace. Montanez is therefore inapposite.




                                           34
             Case: 18-10080     Date Filed: 04/03/2019   Page: 35 of 35


                                          IV.

      For all of the foregoing reasons, I believe that the exigent-circumstances

exception did not justify the officers’ warrantless search of the covered crawlspace

in Cooks’s home. I also fully agree with the district court’s conclusion that the

officers exceeded the scope of an otherwise lawful protective sweep when they

pried open the crawlspace cover and searched the space inside. Accordingly, I

would reverse the judgment of the district court and remand this case for further

proceedings consistent with my dissent.




                                          35